Citation Nr: 1042317	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) by 
the deceased Veteran's mother at the rate of a surviving spouse.  

2.  Entitlement to recognition of the Veteran's brother as a 
dependent for the purpose of DIC benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran died in July 2005, while he was on active duty.  The 
appellant is the Veteran's mother.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of November 2005 and November 2006 rating decisions of the 
Los Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran died while on active duty in July 2005.  

2.  The appellant is the mother of the Veteran.  

3.  The evidence does not show that the Veteran's brother is a 
natural child, adopted child, or stepchild of the deceased 
Veteran.




CONCLUSIONS OF LAW

1.  The criteria for payment of DIC benefit for the Veteran's 
mother at the rate of a surviving spouse are not met.  38 
U.S.C.A. §§ 101, 1310, 1315 (West 2002); 38 C.F.R. §§ 3.5, 3.50 
(2010).  

2.  The criteria for recognition of the Veteran's brother as a 
dependent for the purpose of DIC benefits payment are not met.  
38 U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.57 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The U. S. Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  In the instant case 
the facts are not in dispute.  Resolution of the veteran's appeal 
is dependent on interpretation of the law pertaining to DIC 
benefits.  As the law is dispositive, the VCAA does not apply.   



Analysis

The appellant, the Veteran's mother, contends that she should be 
entitled to receive DIC benefits at the same rate as if she were 
the widow, instead of the parent, of the Veteran.  She is 
currently in receipt of DIC benefits at the rate for a parent.  
She also contends that the Veteran's brother should be considered 
his dependent for DIC purposes.  She testified that her husband 
died when the Veteran was very young, and that the Veteran was 
subsequently the financial provider for their household.  
Additionally, she states that that the Veteran's younger brother 
was very young at the time of the Veteran's death and that, prior 
to that time, he was more like a son to the Veteran.  

The question to be answered concerning these issues is whether or 
not the appellant has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she has not done 
so, her appeal must be denied.  As explained below, the Board 
finds that she has not submitted such a legal claim for a VA 
benefit.  

DIC may be paid to the surviving spouse, surviving child, or 
parents of a Veteran because of a service-connected death.  38 
U.S.C.A. §§ 1310, 1315; 38 C.F.R. § 3.5.  

The appellant asserted in her claim that she is entitled to DIC 
benefits at the rate of a surviving spouse because the Veteran 
was the sole provider for her family.  Under the statutes and 
regulations governing claims administered by VA, the term 
"surviving spouse" means a person who was the "spouse" of the 
Veteran at the time of his death.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50.  The appellant is the "parent" of the Veteran 
and is entitled to, and is receiving, DIC benefits as the parent.  
38 U.S.C.A. § 101(5); 3.59.  As there is no factual or legal 
basis for finding that the appellant is other than the Veteran's 
mother, the claim must be denied.  

Regarding the Veteran's brother, under the statutes and 
regulations governing claims administered by VA, the term "child" 
means a person who is unmarried and who is under the age of 18 
years, or who before attaining the age of 18 years became 
permanently incapable of self-support, or who after attaining the 
age of 18 years and until completion of education or training 
(but not after attaining the age of 23 years) is pursuing a 
course of instruction in an approved educational institution. 38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  Further, a "child" is 
defined as a legitimate child, a legally adopted child, a 
stepchild who was a member of the veteran's household at the time 
of the veteran's death. Id. A "stepchild" means the legitimate or 
illegitimate child of a veteran's spouse.  38 C.F.R. § 3.57(b).  
An "adopted child" means a child adopted pursuant to a final 
decree of adoption. As to the date of death of a veteran, an 
"adopted child" may include such child as was living in the 
veteran's household at the time of the veteran's death and was 
adopted by the veteran's surviving spouse within two years of the 
veteran's death.  38 C.F.R. § 3.57(c).

In this case, the Veteran's brother is not shown to be a 
"surviving child" of the Veteran as defined by regulations and 
statutes cited hereinabove.  As such, this claim is without legal 
merit, and must be denied as well.  


ORDER

Dependency and indemnity compensation (DIC) by the deceased 
Veteran's mother at the rate of a surviving spouse is denied.  

Recognition of the Veteran's brother as a dependent for the 
purpose of DIC benefits is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


